Citation Nr: 1712502	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318, to include on the basis that failure to grant an effective date prior to April 7, 1997, for the grant of a 100 percent disability rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features in a June 19, 1998, rating decision constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and pastor


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to January 1975.  He died in March 2007, and the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Portland, Oregon, which denied the claims of entitlement to service connection for the cause of the service member's death and entitlement to DIC benefits. 

The appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of this hearing has been associated with the claims file.

In March 2011, the Board issued a decision on the merits of the appellant's claim.  The Board found that the evidence did not support her claim for either DIC benefits or for service connection.  The Board further referred the issue of entitlement to an earlier effective date for the granting of a higher disability rating for the service member's psychiatric disorder to the RO for development. 

The appellant was notified of the March 2011 decision and she subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The appellant and the Secretary then submitted a Joint Motion for Partial Remand to the Court.  In that document, the parties asked that the Court not set aside the Board's action with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  However, the parties asked that the other issue, that involving the DIC claim, be vacated and returned to the Board for additional action.  Upon reviewing the Joint Motion, the Court adopted the Joint Motion for Partial Remand and then issued an Order in October 2011 that effectuated the Joint Motion. 

In March 2012, the Board remanded the Veteran's claim for development consistent with the Joint Motion.  Namely, the Joint Motion called for adjudication of the clear and unmistakable error (CUE) claims as to the April 1991 and June 1998 rating decisions, and the request of an effective date earlier than April 7, 1997, for the grant of a 100 percent rating for the Veteran's psychiatric disorder.  In a December 2012 rating decision, the RO denied the CUE and earlier effective date claims.  The appellant did not appeal that decision.  

In March 2015, the Board again denied the issue of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  The Veteran again appealed the determination to the Court and in a September 2016 Memorandum Decision the Court set aside and remanded the March 2015 Board determination.  The September 2016 Memorandum Decision held that the DIC issue included the appellant's contention that the failure to grant an effective date prior to April 7, 1997, for the grant of a 100 percent rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features in a June 19, 1998, rating decision constituted CUE, irrespective of her failure to object to the December 2012 rating decision.  As such, the issue has been adjusted accordingly.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran died in March 2007, and his certificate of death lists his immediate cause of death as head injury with subdural hematoma. No underlying cause of death is listed. 

2.  The Veteran was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death, he died decades after his discharge, and he was not a prisoner of war (POW).

3.  The June 19, 1998, rating decision's award of a 100 percent rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features, with an effective date of April 7, 1997, was consistent with the evidence then of record and the law in effect at that time.

4.  To the extent there was error in the June 1998 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision, which awarded a 100 percent rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features, with an effective date of April 7, 1997, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).

2.  The criteria for DIC pursuant to 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.22, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104 (d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters in October 2007 and June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board is cognizant of the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that the notice provided to a claimant seeking DIC benefits must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  In this case, the Board acknowledges that the notification provided to the appellant did not include a list of the Veteran's service-connected disabilities.  However, as noted above, the appellant has indicated she was aware of this information through her statements and hearing testimony.  All other requirements of Hupp appear to be satisfied by the October 2007 letter.

Here, the Board notes that potential due process problems that have been raised in this case are, at most, harmless error.  Again, the Court has enacted the October 2011 action that was requested in the Joint Motion for Partial Remand.  In adopting the Joint Motion, the Court found that the Board violated the precepts of the case Bryant v. Shinseki, 23 Vet. App. 488 (2010).  More specifically, the Court indicated that when the Board obtained testimony from the appellant and she raised the possibility that error had been committed in the effective date that had been assigned in an RO rating action, the Veterans Law Judge had a "duty" to then advise the appellant of 38 C.F.R. § 3.22(b)(1) through (3) and to also inform the appellant how she could prevail with respect to a claim involving clear and unmistakable error.  The Court further stated that the Board should have elicited additional information from the appellant with respect to her statements involving clear and unmistakable error.  Because this was not accomplished, the Court found that error had been committed and as such, vacated the Board's action with respect to the appellant's DIC claim. 

Thus, in keeping with the purported intent of the Court, the Board remanded the claim to the RO/AMC in March 2012 so that additional development action could occur with respect to the following issues: Whether an April 24, 1991, rating decision of the agency of jurisdiction (AOJ), that assigned a 70 percent disability rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features, effective August 1, 1990, should be revised or reversed on the grounds of CUE, and whether a June 19, 1998, rating decision of the agency of jurisdiction (AOJ), that assigned a 100 percent disability rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features, effective April 7, 1997, should be revised or reversed on the grounds of CUE.  These issues, as well as the issue of entitlement to an effective date earlier than April 7, 1997, for the grant of a 100 percent disability rating for the psychiatric disorders, were denied by the RO in a December 2012 rating decision.  The appellant failed to file a notice of disagreement with respect to the determinations regarding CUE in the April 1991 rating decision or entitlement to an effective date for the grant of a 100 percent disability rating for the psychiatric disorders.  As noted above and discussed in greater detail below, the allegation of CUE in the June 1998 rating decision was found by the Court in the September 2016 Memorandum Decision to be part of the current DIC claim. 

The Board has also considered whether the undersigned complied with Bryant regarding the overarching DIC issue.  Again, in Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claim.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) with respect to the DIC claim, nor has she identified any prejudice in the conduct of the Board hearing other than noted in the Joint Motion.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ substantially complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) with respect to the DIC claim. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim. 

Given the notice to the appellant to submit any additional evidence in support of her claim, the December 2012 adjudication of the CUE and earlier effective date claims; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its March 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

DIC, to Include CUE in the June 19, 1998, Rating Decision

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the Veteran's death was service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of nonservice-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected , if: (1) the Veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174 (h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22.

On December 2, 2005, VA promulgated a final rule, 70 Fed. Reg. 72,211 (Dec. 2, 2005 ), which effectively barred entitlement to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) on the basis of hypothetical entitlement.  See National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. Cir. 2007) (affirming VA's regulation interpreting 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 identically).  In this regard, 38 C.F.R. § 20.1106 was amended, and section 1318 claims will be decided with regard to prior disposition of those issues during the Veteran's lifetime.  The implementing rule stated that "VA will apply this rule to claims pending before VA on the effective date of this rule [December 2, 2005], as well as to claims filed after that date."  See also Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death.

In this case, the Board notes that the Veteran was evaluated as 100 percent (i.e. totally) disabled at the time of his death due to his service-connected acquired psychiatric disorder.  However, the effective date for the Veteran's 100 percent rating was from April 1997, and he died in March 2007.  As such, he was less than one month from being totally disabled for a period of 10 years at the time of his death.  In short, he was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death.  Moreover, the Veteran died decades after his discharge from active service and nothing in the record reflects he was a POW during such service.

Thus, the crux of the matter is whether the Veteran was "entitled to receive" a 100 percent disability rating for at least 10 years prior to his death.  The appellant acknowledges that the Veteran was not in receipt of a 100 percent disability rating for 10 years prior to his death, but contends that he should have had such a rating in place for longer than 10 years.  In essence she alleges that the failure to grant an effective date prior to April 7, 1997, for the grant of a 100 percent disability rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features in a June 19, 1998, rating decision was the product of CUE.  The September 2016 Memorandum Decision specifically held that the contention of CUE in the June 1998 rating decision was part of the appellant's DIC claim and, as such, must be considered by the Board, irrespective of her failure to appeal the denial of this aspect of the claim in a December 2012 rating decision.

With respect to the appellant's CUE claim, in a June 19, 1998, rating decision, the RO granted therein an increased rating of 100 percent for the Veteran's depressive psychosis with obsessive compulsive psychoneurosis with depressive features, with an effective date of April 7, 1997.  The Veteran did not file a timely notice of disagreement or otherwise express disagreement with the rating decision with respect to the effective date assigned and, consequently, the June 1998 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2016).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel, 6 Vet. App. at 245; see also Wilson v. West, 11 Vet. App. 383, 386 (1998).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  Similarly, the Court has rejected as being too broad, general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  Id.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  The effective date for increases is generally the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  With respect to disability compensation, the earliest effective date that may be assigned is the date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date otherwise the effective date is the date of claim.  38 C.F.R. § 3.400(o)(2).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2016).  "Any communication or action indicating an intent to apply for one or more benefits .... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2016); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).

The September 2016 Memorandum Decision indicated that the appellant's claim of CUE in a June 19, 1998, rating decision was based on her statements made in her April 2008 notice of disagreement, wherein she requested that VA "revisit" the June 1998 rating decision as, "I strongly feel that the earlier decision of 70% should have been rated at 100%."  In addition, during the December 2010 Board hearing the appellant argued that the 100 percent rating should have been awarded sooner than it was, as the Veteran had been seeking an increased rating for many years.  The Veteran's daughter clarified the family's position, "Um - he fought for it for a long time and um - I - I just - that's just my personal opinion.  It - it took a long time and I felt he should have been awarded it a lot sooner."

In that regard, the June 19, 1998, rating decision increased the Veteran's disability rating for his psychiatric disorder to 100 percent, effective April 7, 1997.  The rating decision discussed July 1996 and October 1997 hospitalizations, in addition to that of April 7, 1997.  The rating decision indicated, "The effective date of the increased evaluation is the date of hospital admission in April 1997 when the veteran reports that his symptoms increased.  The medical evidence from VA treatment records does not describe increased symptoms prior to that date."

Thus, the June 1998 rating decision assigned an effective date after the date of initial claim for increased rating, based on the Veteran's disability worsening as of the date of hospital admittance on April 7, 1997.  An earlier effective date could have been assigned based on the date of claim for increase or a demonstrated increase in disability within one year of the date of claim.  As such, an earlier date could have been assigned for the 100 percent psychiatric disability rating, but the RO evaluated the evidence and concluded that the evidence prior to April 7, 1997, did not demonstrate that a 100 percent rating was warranted for the psychiatric disability.    

At the time of the June 1998 rating decision, the General Rating Formula for Mental Disorders provided, in pertinent part:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9434 (1997).

The lay and medical evidence of record at the time of the June 1998 rating decision included extensive VA treatment records, hospitalization records, and VA examination reports, as well as numerous statements from the Veteran.  The records documented ongoing treatment for his psychiatric problems with multiple hospitalizations.  

In April 1980, for example, the Veteran was hospitalized for approximately 17 days due to reports of severe depression for 3 to 4 days prior to admission, with suicidal ideation.  He indicated feelings that people at work were out to get him, had unreasonable expectations of him, and were plotting to make him lose his job.  Some complaints had been raised that the quality of his work was failing.  The Veteran again was hospitalized for severe depression and/or suicidal thoughts in June 1985 and May 1987.  In August 1988, he was hospitalized for his psychiatric problems and a November 1988 rating decision granted a temporary 100 percent rating granted based on his period of hospitalization, from August 18, 1988, to October 1, 1988.  In June 1990, the Veteran requested a "reevaluation" of the claim, based on being currently hospitalized for psychiatric problems.  The hospitalization report indicated that the Veteran had increased symptoms of depression and anxiety due to a rash decision to quit his job.  The Veteran was granted a temporary total disability rating from June 22, 1990, to August 1, 1990.  

An April 1991 rating decision granted an increased rating of 70 percent for the Veteran's psychiatric disorder from December 5, 1989, other than the above period where a temporary total disability rating was in place due to his hospitalization.

The Veteran was hospitalized in July 1992 due to suicidal ideation, but was thought to be stable several days later at discharge.  He reported a 3-week history of decreased concentration and suicidal ideation with a plan to run his car into a closed garage if he was not admitted to the hospital.  In July 1996, the Veteran was hospitalized due to a 3-week history of decompensation upon the news that he might be laid off from his job as an engineer technician.  Since that time, he had been "spiraling downward," with increased anxiety, depression, disorganization, and sleep problems.  He felt that he was "losing control," but denied suicidal ideation.  The Veteran described a good social support system that included his wife, children, church friends, and his pastor.  

On April 7, 1997, the Veteran was hospitalized for increased stresses in his life that had led to depression and suicidal ideation.  He had decreased energy, concentration, and interests, as well as psychomotor retardation.  There had been an increase in the depression symptoms due to being laid off from his contracting work, despite being praised by coworkers and immediate supervisors.  The Veteran was concerned about having to start over at age 55 with financial responsibilities.  He had a history of a suicide attempt 8 years previously, due to an employment lay off, and the Veteran felt overwhelmed.  Due to the increase of suicidal ideation and depressive symptoms he was admitted for evaluation and treatment.

A May 1997 rating decision continued the 70 percent disability rating for the psychiatric disorder.  In a December 1997 notice of disagreement, the Veteran appealed the determination to deny him a 100 percent disability rating.  Therein, he noted that he had experienced a depressive psychosis episode in April 1997 upon learning that he was losing his job as an inside contractor after 9 years.  He stated, "In February 1997, I received my usual excellent (highly exceeding) performance evaluation for the prior year, a 7 percent merit increase in pay, and two weeks later, a letter saying the government agency was downsizing and my job was going away."  After his release from the VA medical facility, the Veteran stated that he was able to finish his final duties at the job prior to termination, but "those last days were some of the most difficult I've ever had."  He described feeling volatile, nervous, and anxious and that he had trouble dealing with people, time restraints, or pressure of any kind.  He attributed these problems with not being able to accept what had happened with respect to his unexpected termination.  He felt that the determination to terminate him had "ruined my life, and there was no purpose to live anymore."

Based upon the foregoing evidence, the June 1998 rating decision determined that the Veteran's psychiatric symptoms warranted a 100 percent disability rating from his April 7, 1997, hospitalization and not prior to that date.  The Board notes that such a determination was supported by the Veteran's December 1997 statement, wherein he reported that prior to April 7, 1997, he had been performing well at his job.  The foregoing fails to demonstrate total occupational impairment prior to April 7, 1997, as required for a 100 percent disability rating.

The precise basis for the appellant's contention that there was CUE in the June 1998 rating decision is unclear from the record, as she has not advanced any specific argument as to the basis for this belief.  The appellant appears to merely disagree with the weight the June 1998 rating decision placed on the lay and medical evidence of record in the assignment of an effective date of April 7, 1997, to the 100 percent rating for the service-connected psychiatric disorder.  However, a mere disagreement as to how the facts were weighed or evaluated is not CUE.  38 C.F.R. § 20.1403(d)(3).  The June 1998 rating decision clearly considered the facts and evidence prior to April 7, 1997, but concluded that was the date that the Veteran met the criteria for a 100 percent disability rating.  The RO applied the known facts to the law in effect at the time of the June 1998 rating decision.  

Therefore, to the extent there was error in the June 1998 rating decision, the record does not reflect that had such error not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.  For these reasons, the Board finds that the June 1998 rating decision was not the product of CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).

The Board also notes that none of the other "entitled to receive" exceptions contemplated by 38 C.F.R. § 3.22 appear applicable to the instant case.

In summary, the Veteran died decades after his discharge from active service and nothing in the record reflects he was a POW during such service.  In addition, the June 1998 rating decision was not the product of CUE and, as such, the Veteran was not in receipt of a total disability rating for 10 years at the time of his death.  Although the Board is sympathetic to the appellant's claim, entitlement to DIC benefits under 38 U.S.C.A. §  1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  As the preponderance of the evidence is against the appellant's claim of entitlement to DIC under 38 U.S.C.A. §  1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


